Citation Nr: 0516336	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-16 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from September 1964 to September 1968.  He also had 
unverified service in the United States Navy from July 1960 
to July 1964.  He served in the Republic of Vietnam from 
October 6, 1966 to October 11, 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is sufficient evidence of record that 
satisfactorily establishes that the veteran engaged in combat 
with the enemy; the claimed stressor events are related to 
that combat and consistent with the circumstances, 
conditions, or hardships of the veteran's service.

3.  The veteran has been diagnosed with post-traumatic stress 
disorder, which in turn has been linked by competent medical 
opinion to his claimed Vietnam stressors.  


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(d), (f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
light of the full grant of benefits sought on appeal in this 
decision, it is clear that no further notification under the 
VCAA is necessary and no further assistance on VA's part is 
necessary to develop facts pertinent to the veteran's claim. 

VA regulation 38 C.F.R. § 3.304(f) (2004) sets forth the 
three elements required to establish service connection for 
PTSD.  For service connection to be awarded for PTSD, the 
record must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2004); (2) combat 
status or credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in-
service stressor.

With regard to the second criterion, evidence of an in-
service stressor event, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2004).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.

With regard to the second criterion required to establish 
service connection for PTSD, the veteran's DD Form 214 and 
service personnel records show that he was awarded the 
Presidential Unit Citation, Vietnamese Service Medal, and 
Vietnamese Campaign Medal.  He served in the Republic of 
Vietnam from October 6, 1966 to October 11, 1967.  During his 
tour of duty in Vietnam, he was attached to Company B (Rein), 
3rd Reconnaissance Battalion, 3rd Marine Division (Rein) FMF, 
or H&S Company, 3rd Reconnaissance Battalion, 3rd Marine 
Division (Rein) FMF, or Headquarters Company, Headquarters 
Battalion, 3rd Marine Division, or SU#4, Headquarters 
Battalion, 3rd Marine Division (Rein) FMF.  His noted primary 
duty during his tour was a parachute rigger, "Sec Plt," or 
"AR Man."  His Combat History-Expeditions-Awards Record 
indicates that he participated in several operations against 
the enemy at Phu Bai, Chu Lai, Khe Sanh, and Hue-some of 
which while attached to yet another unit, the 1st 
Reconnaissance Battalion.  

Several statements of record (including statements the 
veteran reported to VA physicians and noted in VA treatment 
records), as well as testimony the veteran provided at the 
July 2003 RO hearing and April 2005 Board videoconference 
hearing, show that the veteran contends that he engaged in 
combat with the enemy in Vietnam.   He maintains that he did 
not serve as a parachute rigger.  Rather, he asserts the 
following:  he acted as the "eyes and ears" of his unit 
with reconnaissance for infantry; he was a scout for 
infantry-his unit searched for weapons, the North Vietnamese 
Army, and the Viet Cong; he flew in aircraft over combat 
zones during the course of which he and his unit received 
incoming fire; he sometimes acted as a forward observer; he 
reported being subjected to sniper fire and ambushes and 
encountered booby traps and mines; he engaged in fire fights; 
he saw many wounded and killed civilians and soldiers; he 
witnessed the deaths of fellow service members, F.T. (later 
clarified as J.T.) and N.N.; and he shot an enemy soldier in 
the face.

The veteran submitted two 'buddy statements' from service 
members who served with him during his tour of duty in 
Vietnam.  

In one statement, H.D. reported that he served with the 
veteran in the same platoon (3rd Platoon).  H.D. noted that 
while the veteran was a rigger assigned to the platoon, there 
was no need for a rigger at that time because the platoon did 
not perform any parachute operations.  H.D. maintained that 
as the result, the veteran served as a "M79-Man, Pointman" 
and assistant radio operator.  H.D. recalled that from 
October 1966 to March 1967, he and the veteran, with the 3rd 
Platoon, went on many ambush patrols, intelligence patrols, 
and deep reconnaissance patrols.  H.D. noted that he had a 
detailed memory of at least four different patrols in which 
they made contact with the enemy and engaged in a fire fight.  
During one of these patrols, H.D. recalled that the veteran 
gave his men cover from enemy fire by firing his M79 grenade 
launcher, thereby allowing the men to be extracted from the 
area.  H.D. maintained that they wounded, killed, and 
captured enemy troops.  H.D. concluded the statement by 
asserting that the veteran performed the duties of an 
infantry reconnaissance Marine who saw his share of combat.  

In another statement, N.E. reported that he served with the 
veteran in the same unit-the 3rd Platoon.  N.E. maintained 
that from September 1966 through early 1967, he and the 
veteran participated in numerous "Force Recon" patrols in 
the jungles in and around the vicinity of Phu Bai, Chu Lai, 
Khe Sahn, and Dong Ha.  

The Board finds that the foregoing evidence provides a 
sufficient basis for which the Board may conclude that the 
veteran engaged in combat with the enemy during his tour of 
duty in Vietnam.   

The veteran is in receipt of the Presidential Unit Citation.  
The Board notes that the Presidential Unit Citation is 
awarded in the name of the President of the United States to 
units of the Armed Forces of the United States and 
cobelligerent nations for extraordinary heroism in action 
against an armed enemy occurring on, or after, October 16, 
1941, for U.S. Navy and U.S. Marine Corps units, and on or 
after December 7, 1941, for U.S. Army units.  Office of the 
Assistant Secretary of Defense (Force Management Policy), 
Manual of Military Decorations & Awards, September 1996, 
AP2.1.2. ["Manual"]  The unit must have displayed such 
gallantry, determination, and esprit de corps in 
accomplishing its mission under extremely difficult and 
hazardous conditions to have set it apart and above other 
units participating in the same campaign.  Id.  The degree of 
heroism required is the same as that which would be required 
for award of a Distinguished Service Cross to an individual.  
Id.  

The Board adds however that the Presidential Unit Citation is 
not intended to recognize individual actions, but to 
acknowledge the combined efforts of the organization.  
Manual, AP2.1.1.  Therefore, receipt of the award is not in 
and of itself necessarily an indication that an individual 
actually saw combat, but can be used in support of a 
veteran's contention.  In an undated letter received by the 
RO in November 2004, VA staff psychiatrist Dr. B.F. indicated 
that the veteran showed  him that he had been awarded a 
Combat Action Ribbon.  The Board notes that the Combat Action 
Ribbon was awarded to members of the U.S. Marine Corps who 
participated in a ground or surface combat fire fight or 
action during which they were under enemy fire, but this 
award was not authorized by the Secretary of the Navy until 
February 17, 1969, which was after the veteran's service in 
Vietnam.  Manual, AP1.1.2.37.  The veteran did not submit 
verification to the RO that he sought and was granted a 
retroactive award of the Combat Action Ribbon.  In addition, 
the claims file shows that no DD Form 215 (correction to DD 
Form 214) is of record reflecting that the veteran was 
retroactively awarded the Combat Action Ribbon.  
Nevertheless, after careful consideration of the record as a 
whole, the Board finds that the veteran's statements 
concerning his stressors, the buddy statements, and personnel 
records noting his participation in several operations 
against the enemy, coupled with the award of a combat unit 
award, support a finding that it was more likely that the 
veteran was involved in actual combat.  As the claimed 
stressor events are related to that combat as well as 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the actual occurrence of the 
claimed in-service stressor events is established in the 
absence of clear and convincing evidence to the contrary. 

With regard to the first and third criteria required to 
establish service connection for PTSD, there is favorable and 
unfavorable evidence that the veteran currently suffers from 
PTSD.  

VA treatment records dated from March 2000 to September 2004 
show that treating physicians (Drs. B.H., S.P., B.F.) 
initially diagnosed the veteran with several anxiety and 
psychiatric disorders as well as malingering.  Then, in 
February 2001, VA treatment records show that Dr. B.F. 
provided a diagnosis of PTSD that conformed to the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).  The diagnosis was 
based on a psychiatric examination and traumatic events that 
reportedly occurred during the veteran's service in Vietnam.  
Treatment records dated in April and May 2001 show that Dr. 
G.P. also provided a diagnosis of PTSD in accordance with 
DSM-IV. 

VA referred the veteran to S.P., M.D. for a psychological 
evaluation.  In a May 2002 report, Dr. S.P. indicated that he 
reviewed the veteran's claims file and he discussed pertinent 
medical records contained therein.  Dr. S.P. provided a 
diagnosis of anxiety disorder not otherwise specified that 
conformed to DSM-IV.  Dr. S.P. maintained that the veteran 
was a very complicated case.  Dr. S.P. noted that he 
suspected that there was psychopathology involved, but it was 
greatly obscured by perhaps a characterological defect that 
leads to purposeful exaggeration as well as an attempt to 
malinger.  Dr. S.P. recommended that the veteran be given a 
more extensive battery of psychological testing and another 
psychiatric evaluation that would enable some distinction to 
be made between probable exaggeration and characterological 
purposeful confounding factors on the one hand and the true 
pathology that he believed the veteran may be displaying on 
the other.  

In a letter dated in March 2003, Dr. B.F. reported that the 
veteran was being treated for "presumed PTSD."  Dr. B.F. 
maintained that the veteran endorsed symptoms of anxiety, 
irritability, and social isolation that were often seen in 
PTSD.  Dr. B.F. added that the veteran had also responded to 
medications that were used to treat PTSD.  Dr. B.F. 
acknowledged that psychological testing performed in June by 
Dr. K. did not support a diagnosis of PTSD but rather anxiety 
disorder not otherwise specified.  Dr. B.F. explained that 
this was due to difficulty in assigning a clear stressor to 
the veteran's symptoms and due to the veteran's score on the 
Mississippi Scale for combat related trauma, which was well 
above the level seen in PTSD, and therefore thought to 
reflect over-reporting.  Dr. B.F. noted that while he could 
not necessarily make a link between the veteran's symptoms 
and his reported stressors, his symptom profile was enough 
consistent with PTSD that his pharmacologic treatment regimen 
was the same that would be used if his PTSD were validated 
for purposes of compensation.  

In an undated letter received by the RO in November 2004, Dr. 
B.F. reported that he continued to treat the veteran for 
PTSD.  Dr. B.F. noted that previously, he had provided a 
tentative diagnosis of PTSD pending verification of the 
veteran's stressors.  Dr. B.F. indicated that the veteran had 
since provided as confirmation of combat experience, a Combat 
Action Ribbon as well as written statements from fellow 
veterans who served with him in combat.  Dr. B.F. maintained 
that this data, as well as the fact that service connection 
for diabetes presumed from agent orange exposure had been 
granted, had led him to conclude that the veteran's diagnosis 
was indeed PTSD as the result of his combat experiences.  

The Board finds that favorable evidence that shows that the 
veteran currently suffers from PTSD outweighs unfavorable 
evidence that shows that the veteran only suffers from an 
unspecified anxiety disorder.  The United States Court of 
Appeals for Veterans Claims has expressly declined to adopt a 
'treating physician rule' that would afford greater weight to 
the opinion of a veteran's treating physician over the 
opinion of a VA or other physician.  Guerrieri v. Brown, 4 
Vet. App. 467, 471-73 (1993).  The Board, however, finds that 
the facts presented in this case warrant that great deference 
should be made to the veteran's treating physicians-
particularly Dr. B.F.  Dr. S.P. maintained that the veteran's 
case was complicated and he recommended that the veteran 
undergo more extensive psychological testing.  The Board 
notes that VA treatment records show that the veteran has 
undergone extensive psychological testing and several 
psychiatric evaluations, and it is the opinion of Dr. B.F. 
that the veteran has PTSD related to traumatic events that 
reportedly occurred during the veteran's service in Vietnam. 

Accordingly, the first and third criteria for establishing 
service connection for PTSD have been met:  the veteran has 
been diagnosed with PTSD, which in turn has been linked by 
competent medical opinion to his claimed Vietnam stressors.  
As such, the veteran meets all three of the criteria of 
38 C.F.R. § 3.304(f) (2004) for a grant of entitlement to 
service connection for PTSD.   


ORDER

Service connection for post-traumatic stress disorder is 
granted. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


